Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 1 of 44




       EXHIBIT 1
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 2 of 44



     Michael F. Ram (SBN 104805)
1
     mram@forthepeople.com
2    Marie N. Appel (SBN 187483)
     mappel@forthepeople.com
3    MORGAN & MORGAN
     COMPLEX LITIGATION GROUP
4
     711 Van Ness Avenue, Suite 500
5    San Francisco, CA 94102
     Telephone: (415) 358-6913
6    Facsimile: (415) 358-6293
7
     Benjamin R. Osborn (Pro Hac Vice application pending)
8    102 Bergen St.
     Brooklyn, NY 11201
9    Telephone: (347) 645-0464
10
     Email: ben@benosbornlaw.com

11   Attorneys for Plaintiffs
     and the Proposed Class
12
                                THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15
     MEREDITH CALLAHAN AND LAWRENCE Case No.:
16   GEOFFREY ABRAHAM, on behalf of
17
     themselves and all others similarly situated, CLASS ACTION COMPLAINT FOR
                                                   VIOLATION OF CAL. CIV. CODE §§ 3344,
18                                 Plaintiffs,     3344.1, AND CAL. BUS. & PROF. CODE §
                                                   17200, INTRUSION UPON SECLUSION,
19   v.                                            UNJUST ENRICHMENT
20
     ANCESTRY.COM OPERATIONS INC., a            CLASS ACTION
21   Virginia Corporation; ANCESTRY.COM INC.,
     a Delaware Corporation; ANCESTRY.COM
22   LLC, a Delaware Limited Liability Company; JURY TRIAL DEMANDED
23
     and DOES 1 through 50, inclusive,          CLASS ACTION COMPLAINTFIRST
                                                AMENDED CLASS ACTION
24                               Defendants.    COMPLAINT

25

26          1.      Plaintiffs MEREDITH CALLAHAN and LAWRENCE GEOFFREY

27   ABRAHAM, by and through their attorneys, make the following allegations on information
28   and belief, except as to factual allegations pertaining to Plaintiffs, which are based on personal


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          1
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 3 of 44



1    knowledge.
                                            INTRODUCTION
2
            2.      Plaintiffs bring this class action complaint against ANCESTRY.COM
3
     OPERATIONS INC.; ANCESTRY.COM INC; ANCESTRY.COM LLC; and DOES 1-50
4

5
     (collectively, “Ancestry”) for knowingly misappropriating the photographs, likenesses, names,

6    and identities of Plaintiffs and the class; knowingly using those photographs, likenesses, names,

7    and identities for the commercial purpose of selling access to them in Ancestry products and

8    services; and knowingly using those photographs, likenesses, names, and identities to advertise,

9    sell, and solicit purchases of Ancestry services and products; without obtaining prior consent

10   from Plaintiffs and the class.
11          3.      Ancestry’s business model relies on amassing huge databases of personal
12   information, including names, photographs, addresses, places of birth, estimated ages, schools
13   attended, and other biological information, then selling access to that information for
14   subscription fees. Ancestry’s databases comprise billions of records belonging to hundreds of
15   millions of Americans. The main subject of this lawsuit is Ancestry’s “U.S., School Yearbooks,
16
     1900-1999” database (“Ancestry Yearbook Database”). To construct its Yearbook Database,
17
     Ancestry extracted personal information from school yearbooks. Ancestry then designed and
18
     created a record in its database corresponding to each individual who appears in a given
19
     yearbook. The Ancestry Yearbook database , which includes the names, photographs, cities of
20
     residence, and schools attended of many millions of Americans. According to the Ancestry
21
     website, the Ancestry Yearbook Database includes over 60 million individual records from
22
     California schools and universities.
23
            4.      Ancestry has not received consent from, given notice to, or provided
24
     compensation to tens of millions of Californians whose names, photographs, biographical
25
     information, and identities appear in its Ancestry Yearbook Database.
26
            5.      The names, photographs, cities of residence, schools attended, estimated ages,
27
     likenesses, and identities contained in the Ancestry Yearbook Database uniquely identify
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          2
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 4 of 44



1    specific individuals.
2           6.      Ancestry knowingly uses the names, photographs, cities of residence, schools
3    attended, estimated ages, likenesses, and identities in its Ancestry Yearbook Database on and in
4    its products and services. Ancestry sells access to those records to paying subscribers. In
5    exchange for subscription payments ranging from $24.99 to $49.99 per month, depending on
6
     the plan, Ancestry subscribers receive the ability to search, view, and download records in
7
     Ancestry databases, including the names, photographs, cities of residence, schools attended,
8
     estimated ages, likenesses, and identities Ancestry has amassed in its Ancestry Yearbook
9
     Database without consent.
10
            7.      Ancestry knowingly uses the names, photographs, cities of residence, schools
11
     attended, estimated ages, likenesses, and identities in its Ancestry Yearbook Database to
12
     advertise, sell, and solicit the purchase of its monthly subscription products and services,
13
     including its “U.S. Discovery,” “World Explorer,” and “All Access” subscription plans.
14
            8.      Ancestry advertises and promotes its products and services to new subscribers
15
     by offering a 14-day promotional “free trial” that provides temporary access to search, view,
16
     and download records from Ancestry’s databases. Users who sign up for the promotional “free
17
     trial” provide payment information but are not billed until the promotional “free trial” expires
18

19
     and may cancel before the trial expires without charge. During the promotional “free trial,”

20   users are encouraged to search Ancestry Databases, including its Yearbook Database, for the

21   names of any people they may know or be curious about. In response to searches of the

22   Ancestry Yearbook Database, users receive a list records, each of which corresponds to a

23   specific identifiable person, and includes the individual’s name, yearbook photo, estimated age,

24   city of residence, school attended, and year of attendance. “Free trial” users may view and
25   download full-resolution versions of yearbook photos of the individuals they have searched.
26          9.      The sole purpose of offering the promotional “free trial” is to induce users to
27   subscribe to its paid product and service. By providing access to and encouraging use of its
28   Ancestry Yearbook Database as part of its promotional “free trial”, Ancestry is knowingly

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          3
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 5 of 44



1    using the names, photographs, and likenesses of Plaintiffs and the class to advertise, sell, and
2    solicit the purchase of its subscription products and services.
3            10.     Ancestry also advertises is monthly subscription products and services by
4    providing a promotional limited-access version of its website. Any visitor to the Ancestry
5    website may access the promotional limited-access version, even if they have not provided
6
     contact information or signed up for the promotional “free trial.” Users on the promotional
7
     limited-access version are encouraged to search Ancestry Databases, including its Yearbook
8
     Database, for the names of any people they may know or be curious about. In response to
9
     searches of the Ancestry Yearbook Database, users receive a list records, each of which
10
     corresponds to a specific identifiable person, and includes the individual’s name, city of
11
     residence, and a low-resolution version of a yearbook photo. Users of the promotional limited-
12
     access version of the website may view the low-resolution photo, allowing them to confirm the
13
     record corresponds to the person they are searching for. Users cannot view the full-resolution
14
     version of the photograph or view additional information about the person such as estimated
15
     age, name of school, and yearbook year. If users click to view this information, they are
16
     encouraged to “sign up now” for a paid subscription.
17
             11.     The sole purpose of offering the promotional limited-access version of the
18

19
     website is to induce users to subscribe to its paid product and service. By providing access to

20   and encouraging use of its Ancestry Yearbook Database as part of its promotional limited-

21   access website for non-subscribers, Ancestry is knowingly using the names, photographs, and

22   likenesses of Plaintiffs and the class to advertise, sell, and solicit the purchase of its

23   subscription products and services.

24           12.     Ancestry also advertises using by sending targeted promotional email messages
25   that include names, photographs, images, likenesses, and other personal information it has
26   amassed in its databases. promotional emails to users who have signed up for a free account but
27   have not yet signed up for a paid subscription. Some of those promotional emails contain
28   “hints” corresponding to yearbook records of people Ancestry believes the recipient may be

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          4
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 6 of 44



1    related to. The “hint” emails display the full name and estimated birth year of the individual.
2    Clicking on either the individual’s name or on the button labelled “See your hint” brings the
3    recipient directly to a web page soliciting a six-month subscription to Ancestry.com for $99.00.
4    If the recipient agrees to pay Ancestry, they may view the record corresponding to the name
5    and likeness Ancestry sent in the “hint” email, including the individual’s photograph.These
6
     targeted promotional email messages are intended to entice potential customers to purchase a
7
     paid subscription, and to entice existing customers to upgrade to more expensive plans. For
8
     example, in one of its more ghoulish advertising techniques, Ancestry sends to potential
9
     subscribers’ photographs of the gravesites of their deceased relatives, promising that a paid
10
     subscription will reveal even more information about the deceased. On information and belief,
11
     Ancestry also sends to potential subscribers’ messages containing names, photographs, images,
12
     biographical information, and likenesses from its Yearbook Database, including the names,
13
     photographs, images, biographical information, and likenesses of Plaintiffs and the class.
14
            13.12. Ancestry appropriated and continues to grow its massive databases of personal
15
     information, including its Ancestry Yearbook Database, which contains the names,
16
     photographs, cities of residence, schools attended, estimated ages, likenesses, and identities of
17
     tens of millions of Californians. Ancestry uses these records both as the core element of its
18

19
     products and services, and to sell and advertise its products and services, without providing any

20   notice to the human beings who are its subjects. Ancestry did not ask the consent of the people

21   whose personal information and photographs it profits from. Nor has it offered them any

22   compensation for the ongoing use of their names, photographs, likenesses, and identities as part

23   of its products and services, and to sell and advertise its products and services.

24          14.13. These practices, as further detailed in this complaint, violate the California right
25   to publicity as codified in Cal. Civ. Code § 3344; the California Unfair Competition Law, Cal.
26   Bus. & Prof. Code § 17200 et seq.; California’s common law right protecting against Intrusion
27   upon Seclusion; and California Unjust Enrichment law.
28                                  JURISDICTION AND VENUE


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          5
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 7 of 44



1           15.14. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d) (the
2    Class Action Fairness Act (“CAFA”)), because: (A) all members of the putative class are
3    citizens of a state different from any defendant. According to available public records, while
4    defendants maintain an office in San Francisco, California, Defendants are all incorporated in
5    either Delaware or Virginia, and are headquartered in Utah. The class members are residents of
6
     California. (B) The proposed class consists of at least 100 members. Ancestry advertises that its
7
     Ancestry Yearbook Database comprises about 730 million individual records collected from
8
     “more than 450,000 yearbooks and more than 62 million pages.” A search of the database for
9
     records located in “California, USA” returns in excess of 60 million individual records. Even
10
     accounting for the fact that some individuals may appear in multiple records, that some are
11
     deceased or no longer live in California while others have moved into the state, and that the
12
     class excludes current Ancestry subscribers, the class likely comprises millions of Californians.
13
     And (C) the amount in controversy exceeds $5,000,000 exclusive of interest and costs. Cal.
14
     Civ. Code § 3344 provides for damages equal to the greater of $750 per violation, the actual
15
     damages suffered by Plaintiffs, or the profits earned by Defendants attributable to the
16
     unauthorized use. Given more than 60 million individual records in California, the amount in
17
     controversy is well over the jurisdictional amount.
18

19
            16.15. This Court has personal jurisdiction over the claims of Plaintiffs and the non-

20   named class members. Upon information and belief, many of Ancestry’s actions giving rise to

21   the claims in this complaint took place in this District. Ancestry maintains its second-largest

22   office in San Francisco, California. According to publicly available information, the San

23   Francisco office employs about 400 people, including software engineers, product designers,

24   managers, and other staff. On information and belief, staff at Ancestry’s San Francisco office
25   contributed to the strategy, design, creation, and maintenance of the products giving rise to this
26   suit. Ancestry also maintains substantial connections to the state of California and this district
27   by, among other things, advertising its subscription products and services to prospective
28   customers in this state and district, providing its subscription products and services to existing

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          6
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 8 of 44



1    customers in this state and district, and using the misappropriated names, photographs,
2    likenesses, images, and identities of residents of this state and district as described in this
3    complaint.
4            17.16. Venue is appropriate pursuant to 28 U.S.C. § 1391(b). A substantial portion of
5    the events and conduct giving rise to the violations alleged in this complaint occurred in this
6
     district. Defendant maintains an office in this District at 153 Townsend Street, San Francisco,
7
     California, from which it conducts the operations that gave rise to this cause of action. A
8
     substantial portion of the class members reside in this state and district. Named Plaintiff
9
     Lawrence Geoffrey Abraham resides in this district.
10
                                         INTRADISTRICT VENUE
11
             18.17. Venue in this Division of the Northern District is proper because a substantial
12
     part of the events or omissions which give rise to the claim occurred in San Francisco County
13
     and Defendant’s second-largest office is located in this County. Plaintiff Lawrence Geoffrey
14
     Abraham lives in San Francisco.
15
                                                   PARTIES
16   Defendant Ancestry
17           19.18. Defendant ANCESTRY.COM OPERATIONS INC. is a Delaware corporation
18   with its headquarters in Lehi, Utah. It conducts business under the brand names
19   “Ancestry.com,” “Ancestry,” and other brand names associated with the various website and
20
     services it owns and operates. Ancestry is registered to do business in California and maintains
21
     an office at 153 Townsend Street in San Francisco, California with roughly 400 employees. It
22
     conducts business throughout this district, California, and the United States. Ancestry owns and
23
     operates the website Ancestry.com.
24
             20.19. Defendant ANCESTRY.COM INC. is a Delaware corporation with its
25
     headquarters in Lehi, Utah. Defendant ANCESTRY.COM LLC is a Delaware limited liability
26
     company with its headquarters in Lehi, Utah.
27
             21.20. There are many related corporate entities associated with the Ancestry.com
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          7
              Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 9 of 44



1    website. Plaintiffs are ignorant of which additional related corporate entities were involved in
2    the wrongdoing alleged herein. Plaintiffs therefore sues these Doe Defendants by fictitious
3    names. Plaintiffs will amend this Complaint to allege the true names and capacities of these
4    fictitiously named Doe Defendants when they are ascertained. Each of the fictitiously named
5    Doe Defendants is responsible for the conduct alleged in this Complaint and Plaintiffs’
6
     damages were actually and proximately caused by the conduct of the fictitiously named Doe
7
     Defendants.
8
     Plaintiff Lawrence Geoffrey Abraham
9           22.21. Plaintiff Lawrence Geoffrey Abraham is a resident of San Francisco, California.
10
     Mr. Abraham is not a subscriber of any Ancestry products or services and is not subject to any
11
     Terms of Service or any other agreement with Ancestry.
12
            23.22. Mr. Abraham has never provided consent to Ancestry, written or otherwise, for
13
     the use of his name, photograph, or likeness.
14
            23.     Ancestry has never notified, requested consent, or provided compensation to Mr.
15
     Abraham for its appropriation of his name, photograph, and likeness. Mr. Abraham first
16
     became aware that his personal information and photographs are being used by Ancestry
17
     through the investigation of this lawsuit.
18
            24.     Upon learning his name, photograph, and likeness were being used by Ancestry
19
     without his consent, Mr. Abraham experienced feelings of anger, embarrassment, and
20
     discomfort. He was and remains unsettled and disturbed by the knowledge that a corporation is
21
     profiting from his name, photograph, and likeness without his consent. He is also disturbed by
22

23
     the possibility that Ancestry’s use of his name, photograph, and likeness may harm or dilute his

24   personal and professional reputation.

25          24.25. Upon learning his name, photograph, and likeness were being used by Ancestry

26   without his consent, Mr. Abraham spent about five hours searching the free version of

27   Ancestry.com to confirm his records were being used, performing web searches to ascertain

28   how easily the Ancestry records could be found using a web browser, and communicating with


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          8
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 10 of 44



1    his social connections to warn them their own records may also have been misappropriated by
2    Ancestry.com.
3           26.      Ancestry has and continues to knowingly use Mr. Abraham’s name, photograph,
4    and likeness in its products, including its “U.S. Discovery,” “World Explorer,” and “All
5    Access” paid subscription plans without his permission. Subscribers who pay monthly
6
     subscriptions fees of between $24.99 and $49.99 per month, depending on the plan, receive in
7
     exchange the ability to search for, view, and download records in Ancestry’s Yearbook
8
     Database. This database includes three separate records corresponding to Mr. Abraham: two
9
     from a 1999 yearbook from Albuquerque Academy in Albuquerque, New Mexico, where Mr.
10
     Abraham attended school; and one from a 1998 yearbook from the same school. Paying
11
     subscribers may search for Mr. Abraham and view and download the three records containing
12
     his name, photograph, and likeness.
13
            27.      There is no indication in either of the Albuquerque Academy yearbooks that the
14
     authors intended the content to be published or otherwise distributed online. Upon information
15
     and belief, Ancestry has not attempted to contact the authors of either yearbook, nor has
16
     Ancestry received any indication the authors intended the content to be published or otherwise
17
     distributed online.
18

19
            25.28. Upon information and belief, Ancestry does not hold copyright in either of the

20   Albuquerque Academy yearbooks, nor has it made any attempt to identify the copyright holders

21   and obtain copyright.

22          26.29. Ancestry has and continues to knowingly use Mr. Abraham’s name, photograph,

23   and likeness for the purpose of advertising, selling, and soliciting the purchase of its

24   subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
25   Access” paid subscription plans, by using Mr. Abraham’s name, photograph, and likeness in its
26   14-day promotional “free trial”. Users of the promotional “free trial” may search for, download,
27   and view records in Ancestry’s Yearbook Database. “Free trial” users receive access to the
28   same three records corresponding to Mr. Abraham that are available to paying users.

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          9
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 11 of 44



1    Ancestry’s sole purpose in using Mr. Abraham’s name, photograph, and likeness in the
2    promotional “free trial” version of its website is to advertise, sell, and solicit the purchase of
3    paid subscription plans.
4           27.30. A screenshot showing the results of a search for Mr. Abraham’s name on
5    Ancestry.com is shown below, followed by three screenshots showing the more detailed
6
     version of each record that is delivered if the user clicks the “View Record” link corresponding
7
     to each record in the list. These pages are accessible both to paying subscribers and to users of
8
     Ancestry’s promotional 14-day “free trial.”
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          10
          Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 12 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          11
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 13 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15          28.31. The three records corresponding to Mr. Abraham uniquely identify Mr.
16
     Abraham. All three plainly and conspicuously display Mr. Abraham’s name, image,
17
     photograph, estimated age, school, city of residence, and the date of the yearbook in which the
18
     photo appears. In two of the records Mr. Abraham’s face is the sole subject of the photograph.
19
     One of the records identifies school participation in the school track team.
20
            29.32. Ancestry has and continues to knowingly use Mr. Abraham’s name, photograph,
21
     and likeness for the purpose of advertising, selling, and soliciting the purchase of its
22
     subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
23
     Access” paid subscription plans, by using Mr. Abraham’s name, photograph, and likeness in
24
     the promotional limited-access version of its website. Any visitor to the Ancestry website may
25
     access the promotional limited-access version, even if they have not provided contact
26
     information or signed up for the promotional “free trial.” Users of the promotional limited-
27
     access version of the website may search for records in Ancestry’s Yearbook and may view a
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          12
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 14 of 44



1    limited portion of the information in those records, including the name, city of residence, and a
2    low-resolution version of the photograph corresponding to each record. Users of the
3    promotional limited-access version of the Ancestry website receive access to a limited version
4    of same three records corresponding to Mr. Abraham that are available to paying users.
5           30.33. Ancestry’s sole purpose in using Mr. Abraham’s name, photograph, and likeness
6
     in the promotional limited-access version of its website is to advertise, sell, and solicit the
7
     purchase of paid subscription plans. Users who search for Mr. Abraham’s name are shown a
8
     limited version of the records corresponding to Mr. Abraham, which includes Mr. Abraham’s
9
     name, city of residence, and a low-resolution version of Mr. Abraham’s photograph. Users
10
     who hover over the “View Record” link corresponding to each record receive a promotional
11
     pop-up advertisement from Ancestry displaying Mr. Abraham’s name, a low-resolution version
12
     of his photograph, and a message indicating “There’s more to see” and promising the user
13
     access to Mr. Abraham’s estimated age, birth year, school, yearbook date, school location, and
14
     a full-resolution of Mr. Abraham’s photograph if they “Sign Up Now” for a paid subscription.
15
            31.34. A screenshot showing the results of a search for Mr. Abraham’s name on the
16
     promotion limited-access version of the Ancestry website is shown below, followed by three
17
     screenshots showing the promotional pop-up advertisement Ancestry delivers to users who
18

19
     hover over the “View Record” link corresponding to each record.

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          13
          Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 15 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          14
          Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 16 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
          32.   On information and belief, Ancestry has and continues to knowingly use Mr.
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          15
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 17 of 44



1    Abraham’s name, photograph, and likeness for the purpose of advertising, selling, and
2    soliciting the purchase of its subscription services and products, including its “U.S. Discovery,”
3    “World Explorer,” and “All Access” paid subscription plans, by using Mr. Abraham’s name,
4    photograph, and likeness in targeted promotional email messages. Ancestry regularly sends
5    promotional email messages that are intended to entice potential customers to purchase a paid
6
     subscription, and to entice existing customers to upgrade to more expensive plans. These email
7
     promotions often include the names, photographs, and likenesses of people Ancestry believes
8
     may be related to the recipient and encourage the recipient to sign up or upgrade their
9
     subscription plan to learn more about the relative. Upon information and belief, Ancestry has
10
     and continues to send targeted promotional email messages including Mr. Abraham’s name,
11
     photograph, and likeness.
12
            35.     As one of its advertising techniques, Ancestry regularly sends promotional
13
     emails to users who have signed up for a free account with Ancestry but have not yet become
14
     paying users. Some of those promotional emails contain “hints” corresponding to yearbook
15
     records of people Ancestry believes the recipient may be related to. The “hint” emails display
16
     the full name and estimated birth year of the individual. Clicking on either the individual’s
17
     name or on the button labelled “See your hint” brings the recipient directly to a web page
18

19
     soliciting a six-month subscription to Ancestry.com for $99.00.

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          16
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 18 of 44



1           36.     Because Ancestry.com extracted his yearbook photographs without permission,
2    Mr. Abraham’s name and likeness is now part of the database from which Ancestry populates
3    the “hint” emails it sends soliciting payment for Ancestry.com services. The screenshot below
4    illustrates the use of Mr. Abraham’s name and likeness in a “hint” email Ancestry.com sent to a
5    non-paying Ancestry account Plaintiffs’ counsel established as part of their investigation. The
6
     second screenshot shows the webpage the recipient sees after clicking on the name “Geoffrey
7
     Abraham” or the “See your hint” button.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          17
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 19 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15          37.     Mr. Abraham has a property interest in his likeness recognized by California

16   statutory law. He has the right to exclude anyone from making commercial use of his likeness

17   without his permission. By using Mr. Abraham’s likeness for profit without his permission,

18   Ancestry created a right for Mr. Abraham in the unjust profit Ancestry has earned. Ancestry
19   causes Mr. Abraham continuing injury every day it denies him the profits it has unjustly earned
20   from his likeness.
21          38.     Ancestry has also injured Mr. Abraham by violating rights to privacy protected
22   by statute and common law. The violation of such a right is itself injury, and creates an
23   entitlement in Mr. Abraham to injunctive relief, nominal damages, and statutory damages.
24
            39.     Ancestry has also caused Mr. Abraham mental anguish through the knowledge
25
     his likeness is being exploited for profit, and through the knowledge of potential risk to his
26
     reputation.
27
            40.     Ancestry has also injured Mr. Abraham by causing him to spend time searching
28
     the free version of Ancestry.com to confirm his records were being used, performing web

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          18
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 20 of 44



1    searches to ascertain how easily the Ancestry records could be found using a web browser, and
2    communicating with his social connections to warn them their own records may also have been
3    misappropriated by Ancestry.com. The opportunity cost associated with Mr. Abraham’s use of
4    time is a recognized form of injury.
5

6    Plaintiff Meredith Callahan
7            33.41. Plaintiff Meredith Callahan (née Whipple) is a resident of the city of Del Mar in

8    San Diego County, California. Ms. Callahan is not a subscriber of any Ancestry products or
9    services, and is not subject to a Terms of Service or any other agreement with Ancestry.
10           34.42. Ms. Callahan has never provided consent to Ancestry, written or otherwise, for
11   the use of her name, photograph, or likeness.
12           35.43. Ancestry has never notified, requested consent, or provided compensation to
13   Ms. Callahan for its use of her name, photograph, and likeness. Ms. Callahan first became
14
     aware that her personal information and photographs are being used by Ancestry through the
15
     investigation of this lawsuit.
16
             44.     Ms. Callahan is a published author and runs a coaching and consulting business.
17
     The image she presents online contributes to her book sales and forms a significant part of the
18
     brand and value of her business. She has a professional interest in maintaining her image and
19
     exerting control over how her name and image is used.
20
             36.45. Upon hearing that Ancestry was profiting off her likeness and image, Ms.
21
     Callahn felt initially confused and then angered. Ms. Callahan felt small in the face of the
22
     strength and anonymity of a large corporation - and powerless to exercise control over aspects
23
     of her identity in that context.
24
             46.     Ancestry has and continues to knowingly use Ms. Callahan’s name, photograph,
25
     and likeness in its products, including its “U.S. Discovery,” “World Explorer,” and “All
26

27
     Access” paid subscription plans. Subscribers who pay monthly subscriptions fees of between

28   $24.99 and $49.99 per month, depending on the plan, receive in exchange the ability to search


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          19
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 21 of 44



1    for, view, and download records in Ancestry’s Yearbook Database. This database includes
2    twenty-six separate records corresponding to Ms. Callahan, all of which are copied from
3    yearbooks between the years of 1996 and 1999 for Northern High School in Port Huron,
4    Michigan, where Ms. Callahan attended school. Paying subscribers may search for Ms.
5    Callahan and view and download the twenty-six records containing her name, photograph, and
6
     likeness.
7
            47.     There is no indication in any of the Northern High School yearbooks that the
8
     authors intended the content to be published or otherwise distributed online. Upon information
9
     and belief, Ancestry has not attempted to contact the authors of any of the Northern High
10
     School yearbooks, nor has Ancestry received any indication the authors intended the content to
11
     be published or otherwise distributed online.
12
            37.48. Upon information and belief, Ancestry does not hold copyright in any of the
13
     Northern High School yearbooks, nor has it made any attempt to identify the copyright holders
14
     and obtain the copyright.
15
            38.49. Ancestry has and continues to knowingly use Ms. Callahan’s name, photograph,
16
     and likeness for the purpose of advertising, selling, and soliciting the purchase of its
17
     subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
18

19
     Access” paid subscription plans, by using Ms. Callahan’s name, photograph, and likeness in its

20   14-day promotional “free trial.” Users of the promotional “free trial” may search for, download,

21   and view records in Ancestry’s Yearbook Database. “Free trial” users receive access to the

22   same twenty-six records corresponding to Ms. Callahan that are available to paying users.

23   Ancestry’s sole purpose in using Ms. Callahan’s name, photograph, and likeness in the

24   promotional “free trial” version of its website is to advertise, sell, and solicit the purchase of
25   paid subscription plans.
26          39.50. A screenshot showing the first five of twenty-six results of a search for Ms.
27   Callahan’s name on Ancestry.com is shown below, followed by three screenshots depicting a
28   representative sample of the more detailed versions that are delivered if the user clicks the

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          20
               Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 22 of 44



1    “View Record” link corresponding to each of the twenty-six records in the list. These pages are
2    accessible both to paying subscribers and to users of Ancestry’s promotional 14-day “free
3    trial.”
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          21
          Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 23 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          22
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 24 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15          40.51. The twenty-six records corresponding to Ms. Callahan uniquely identify Ms.
16
     Callahan. All plainly and conspicuously display Ms. Callahan’s name, image, photograph,
17
     estimated age, school, city of residence, and the date of the yearbook in which the photo
18
     appears. In four of the records Ms. Callahan’s face is the sole subject of the photograph. In all
19
     twenty-six records she is clearly identifiable by name and image. Various of the records
20
     identify Ms. Callahan’s school participation in student council, cross country running, track,
21
     “Students Against Drunk Driving, “Quiz Bowl,” the National Honors Society, and ski club.
22
     One record identifies her as a valedictorian of her senior class.
23
            41.52. Ancestry has and continues to knowingly use Ms. Callahan’s name, photograph,
24
     and likeness for the purpose of advertising, selling, and soliciting the purchase of its
25
     subscription services and products, including its “U.S. Discovery,” “World Explorer,” and “All
26
     Access” paid subscription plans, by using Ms. Callahan’s name, photograph, and likeness in the
27
     promotional limited-access version of its website. Any visitor to the Ancestry website may
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          23
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 25 of 44



1    access the promotional limited-access version, even if they have not provided contact
2    information or signed up for the promotional “free trial.” Users of the promotional limited-
3    access version of the website may search for records in Ancestry’s Yearbook and may view a
4    limited portion of the information in those records, including the name, city of residence, and a
5    low-resolution version of the photograph corresponding to each record. Users of the
6
     promotional limited-access version of the Ancestry website receive access to a limited version
7
     of same twenty-six records corresponding to Ms. Callahan that are available to paying users.
8
            42.53. Ancestry’s sole purpose in using Ms. Callahan’s name, photograph, and likeness
9
     in the promotional limited-access version of its website is to advertise, sell, and solicit the
10
     purchase of paid subscription plans. Users who search for Ms. Callahan’s name are shown a
11
     limited version of the records corresponding to Ms. Callahan, which includes Ms. Callahan’s
12
     name, city of residence, and a low-resolution version of Ms. Callahan’s photograph. Users who
13
     hover over the “View Record” link corresponding to each record receive a promotional pop-up
14
     advertisement from Ancestry displaying Ms. Callahan’s name, a low-resolution version of her
15
     photograph, and a message indicating “There’s more to see” and promising the user access to
16
     Ms. Callahan’s estimated age, birth year, school, yearbook date, school location, and a full-
17
     resolution of Ms. Callahan’s photograph if they “Sign Up Now” for a paid subscription.
18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          24
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 26 of 44



1           43.54. A screenshot showing the first eleven of twenty-six results of a search for Ms.
2    Callahan’s name on the promotion limited-access version of the Ancestry website is shown
3    below, followed by three screenshots depicting a representative sample of the promotional pop-
4    up advertisement Ancestry delivers to users who hover over the “View Record” link
5    corresponding to each record.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          25
          Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 27 of 44



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          26
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 28 of 44



1

2

3

4

5

6

7

8

9

10

11

12
            On information and belief, Ancestry has and continues to knowingly use Ms. Callahan’s
13
            name, photograph, and likeness for the purpose of advertising, selling, and soliciting the
14
            purchase of its subscription services and products, including its “U.S. Discovery,”
15
            “World Explorer,” and “All Access” paid subscription plans, by using Ms. Callahan’s
16
            name, photograph, and likeness in targeted promotional email messages. Ancestry
17
            regularly sends promotional email messages that are intended to entice potential
18
            customers to purchase a paid subscription, and to entice existing customers to upgrade
19
            to more expensive plans. These email promotions often include the names, photographs,
20
            and likenesses of people Ancestry believes may be related to the recipient and
21

22
            encourage the recipient to sign up or upgrade their subscription plan to learn more about

23          the relative. Upon information and belief, Ancestry has and continues to send targeted

24          promotional email messages including Ms. Callahan’s name, photograph, and likeness.

25          55.     As one of its advertising techniques, Ancestry regularly sends promotional

26   emails to users who have signed up for a free account with Ancestry but have not yet become

27   paying users. Some of those promotional emails contain “hints” corresponding to yearbook
28   records of people Ancestry believes the recipient may be related to. The “hint” emails display


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          27
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 29 of 44



1    the full name and estimated birth year of the individual. Clicking on either the individual’s
2    name or on the button labelled “See your hint” brings the recipient directly to a web page
3    soliciting a six-month subscription to Ancestry.com for $99.00.
4           56.     Because Ancestry.com extracted her yearbook photographs without permission,
5    Ms. Callahan’s name and likeness is now part of the database from which Ancestry populates
6
     the “hint” emails it sends soliciting payment for Ancestry.com services. The screenshot below
7
     illustrates the use of Ms. Callahan’s name and likeness in a “hint” email Ancestry.com sent to a
8
     non-paying Ancestry account Plaintiffs’ counsel established as part of their investigation. The
9
     second screenshot shows the webpage the recipient sees after clicking on the name “Meredith
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          28
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 30 of 44



1    Whipple” or the “See your hint” button.
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
            57.    Ms. Callahn has a property interest in her likeness recognized by California

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          29
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 31 of 44



1    statutory law. She has the right to exclude anyone from making commercial use of her likeness
2    without her permission. By using Ms. Callahan’s likeness for profit without her permission,
3    Ancestry created a right for Ms. Callahan in the unjust profit Ancestry has earned. Ancestry
4    causes Ms. Callahan continuing injury every day it denies her the profits it has unjustly earned
5    from her likeness.
6
            58.     Ancestry has also injured Ms. Callahan by violating rights to privacy protected
7
     by statute and common law. The violation of such a right is itself injury, and creates in Ms.
8
     Callahan an entitlement to injunctive relief, nominal damages, and statutory damages.
9
            44.59. Ancestry has also caused Ms. Callahan mental anguish through the knowledge
10
     her likeness is being exploited for profit.
11                                STATEMENT OF COMMON FACTS
12          45.60. Ancestry’s business model is based on gathering personal information from
13   various sources, then selling access to that information for a monthly subscription fee. Ancestry
14   uses the personal information it has amassed to advertise, sell, and solicit the purchase of its
15   subscription products and services. Sources from which Ancestry.com collects personal
16
     information include school yearbooks, birth records, marriage records, death records, U.S.
17
     census records, immigration records, military records, and photographs of grave sites.
18
            46.61. As part of this business model, Ancestry amassed and continues to grow its
19
     “Ancestry Yearbook Database”, which contains names, yearbook photos, estimated ages,
20
     schools attended, and additional personal information copied from school yearbooks. The
21
     Ancestry Yearbook Database comprises about 730 million individual records collected from
22
     “more than 450,000 yearbooks and more than 62 million pages.” Of those 730 million records,
23
     about 60 million are marked in the database as corresponding to students in California schools.
24
            47.62. Each record in the Ancestry Yearbook Database includes at least the following
25
     information: the name of a specific individual; a photograph depicting that individual; the name
26
     of the school the individual attended; the year in which the yearbook was printed; and the city
27
     in which that individual lived. Some records contain additional personal information, including
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          30
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 32 of 44



1    the individual’s estimated age at the time of the photograph, estimated year of birth, and
2    hobbies and interests while in school.
3           48.63. Ancestry did not and does not seek consent from, give notice to, or provide
4    compensation to Plaintiffs and the class before placing their personal information in its
5    Ancestry Yearbook Database, selling that information as part of its subscription products, and
6
     using that information to sell, advertise, and solicit the purchase of its subscription products.
7
            64.     Although Ancestry does not disclose how it created the Ancestry Yearbook
8
     Database. ,Plaintiffs are ignorant of the methods by which Ancestry acquires yearbooks and
9
     digitally extracts their contents. Tthere is a section of Ancestry’s website encouraging visitors
10
     to donate their old yearbooks to Ancestry. At least some, and possibly all, of the, so it is
11
     possible some of the Yearbook Database was built via such donations.
12
            65.     Upon information and belief, Ancestry does not take any steps to determine
13
     whether the authors of the yearbooks that are the source of raw material in its Yearbook
14
     Database intended their content for publication online. Many of the yearbooks were published
15
     well before the Internet was widely used. Plaintiff Callahan was part of a team that authored
16
     her yearbook. Ancestry never contacted her, nor to her knowledge has it contacted any of her
17
     co-authors.
18

19
            49.66. Upon information and belief, Ancestry does not take any steps to acquire

20   copyright in the yearbooks that are the source of raw material in its Yearbook Database.

21          50.67. With the exception of the implied consent of the donor herself (who may or may

22   not personally appear in the donated yearbook), Ancestry makes no attempt to contact or gain

23   the consent of any of the people whose names, photographs, likenesses, biographical

24   information, and identities appear in a donated yearbook. Ancestry is apparently alert to the
25   risks its business model runs under copyright law, but it does not even attempt to meet its
26   obligations under the California right to publicity. Ancestry asks the yearbook donors to sign a
27   disclaimer that the donated yearbook is either “not bound by copyright restrictions” or “the
28   copyright is held by the donor.” But Ancestry does not require or even suggest the donor

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          31
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 33 of 44



1    should ask the consent of the people who appear in the yearbook to have their names,
2    photographs, and images added to the Ancestry Yearbook Database.
3            51.68. Each record in the Ancestry Yearbook Database uniquely identifies an
4    individual human being. Indeed, the fact these records uniquely identify specific individuals is
5    the primary selling point Ancestry uses to attract new subscribers. In its online promotional
6
     materials, Ancestry touts that subscribers will gain access to the records in its Ancestry
7
     Yearbook Database, each of which “Pinpoints an individual in a particular time and place” by
8
     joining information about the person including name, “school or town,” time, “a photo,”
9
     “interests and hobbies,” and “family linkages” because siblings may appear in the same
10
     yearbook.
11
             52.69. Ancestry has and continues to knowingly use the names, photographs, and
12
     likenesses of Plaintiffs and the class in its products, including its “U.S. Discovery,” “World
13
     Explorer,” and “All Access” paid subscription plans. Subscribers who pay monthly
14
     subscriptions fees of between $24.99 and $49.99 per month, depending on the plan, receive in
15
     exchange the ability to search for, view, and download records in Ancestry’s Yearbook
16
     Database. Paying subscribers may view and download records containing the names,
17
     photographs, and likenesses of Plaintiffs and the class.
18

19
             53.70. Ancestry has and continues to knowingly use the names, photographs, and

20   likenesses of Plaintiffs and the class for the purpose of advertising, selling, and soliciting the

21   purchase of its subscription services and products, including its “U.S. Discovery,” “World

22   Explorer,” and “All Access” paid subscription plans, by using the names, photographs, and

23   likenesses of Plaintiffs and the class in its 14-day promotional “free trial.” Users of the

24   promotional “free trial” may search for, download, and view records in Ancestry’s Yearbook
25   Database. “Free trial” users receive access to the same records that are available to paying
26   users. Ancestry’s sole purpose in using the names, photographs, and likenesses of Plaintiffs and
27   the class in the promotional “free trial” version of its website is to advertise, sell, and solicit the
28   purchase of paid subscription plans.

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          32
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 34 of 44



1           54.71. Ancestry has and continues to knowingly use the names, photographs, and
2    likenesses of Plaintiffs and the class for the purpose of advertising, selling, and soliciting the
3    purchase of its subscription services and products, including its “U.S. Discovery,” “World
4    Explorer,” and “All Access” paid subscription plans, by using the names, photographs, and
5    likenesses of Plaintiffs and the class in the promotional limited-access version of its website.
6
     Any visitor to the Ancestry website may access the promotional limited-access version, even if
7
     they have not provided contact information or signed up for the promotional “free trial.” Users
8
     of the promotional limited-access version of the website may search for records in Ancestry’s
9
     Yearbook and may view a limited portion of the information in those records, including the
10
     name, city of residence, and a low-resolution version of the photograph corresponding to each
11
     record. Users of the promotional limited-access version of the Ancestry website receive access
12
     to a limited version of same records that are available to paying users.
13
            72.     Ancestry’s sole purpose in using the names, photographs, and likenesses of
14
     Plaintiffs and the class in the promotional limited-access version of its website is to advertise,
15
     sell, and solicit the purchase of paid subscription plans. Users may access limited versions of
16
     the records Ancestry has amassed corresponding to Plaintiffs and the class. The limited-version
17
     records include a name, city of residence, and a low-resolution version of a photograph
18

19
     portraying the class member. Users who hover over the “View Record” link corresponding to

20   each record receive a promotional pop-up advertisement from Ancestry displaying the class

21   member’s name, a low-resolution version of the photograph, and a message indicating “There’s

22   more to see” and promising the user access to the class member’s estimated age, birth year,

23   school, yearbook date, school location, and a full-resolution of the class member’s photograph

24   if they “Sign Up Now” for a paid subscription.
25          73.     Ancestry derives measurable economic value from its use of yearbook records in
26   on-site messages designed to convert visitors into paying subscribers. In public statements to
27   investors, Ancestry has recognized that its ability to attract and retain subscribers depends on
28   amassing the largest possible database of photographs and other personal information with

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          33
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 35 of 44



1    which to populate on-site messages. “In order to retain and expand our subscriber base. . . we
2    must continue to expend significant resources to acquire significant amounts of additional
3    historical content, digitize it and make it available to our subscribers online. . . Our inability to
4    offer certain vital records or other valuable content as part of our family history research
5    databases. . . could have a material adverse impact on our number of subscribers.”1
6
             74.     Ancestry has and continues to knowingly use the names, biographical
7
     information, and likenesses of Plaintiffs and the class in promotional “hint” emails it sends to
8
     users who have signed up for a free account with Ancestry but have not yet become paying
9
     users. The “hint” emails contain links to yearbook records of people Ancestry believes the
10
     recipient may be related to. The “hint” emails display the full name and estimated birth year of
11
     the individual. Clicking on either the individual’s name or on the button labelled “See your
12
     hint” brings the recipient directly to a web page soliciting a six-month subscription to
13
     Ancestry.com for $99.00.
14
             55.     Ancestry derives measurable economic value from its use of “hint” emails
15
     containing class members’ names and likenesses. In public statements to investors, Ancestry
16
     has specifically recognized the value “hint” emails play in converting non-paying users to
17
     registered subscribers. “Our conversion marketing efforts are focused on converting registered
18

19
     users to paying subscribers through on-site messaging, email, targeted offers and compelling

20   product features like record hinting.” Form 10-Q filed June 30, 2016 by Ancestry.com LLC

21   (emphasis added).2

22           75.     The vast majority of people whose personal information Ancestry has amassed

23   in its Ancestry Yearbook Database have no business relationship with Ancestry, are not

24   Ancestry subscribers, and are not subject to a Terms of Service or any other agreement with
25

26

27
     1
       Available at https://www.sec.gov/Archives/edgar/data/1575319/000157531916000041/
28   acom2016063010-q.htm#s77FC53301E940CD0A1BDD6FC46C1ABAC.
     2
       Supra n. 1.
     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          34
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 36 of 44



1    Ancestry.
2           56.76. California residents have a property interest in their likenesses recognized by
3    California statutory law. They have the right to exclude anyone from making commercial use
4    of their likenesses without permission. By using class members’ likenesses for profit without
5    their permission, Ancestry created a right for each class member in the unjust profit Ancestry
6
     has earned from their likeness. Ancestry causes the class continuing injury every day it denies
7
     them the profits it has unjustly earned from their likenesses. Ancestry has also injured the class
8
     by violating their rights to privacy protected by statute and common law. The violation of such
9
     a right is itself injury, and creates in the class members an entitlement to injunctive relief,
10
     nominal damages, and statutory damages. Ancestry has also caused class members mental
11
     anguish through the knowledge their likeness are being exploited for profit, and through the
12
     knowledge of potential risk to their reputations.
13
            57.77. Ancestry’s knowing misappropriation of names, likenesses, photographs, and
14
     other personal information, and use of those names, likenesses, photographs, and other personal
15
     information in selling and advertising its products and services, violates California’s Right of
16
     Publicity statute, Cal. Civ. Code § 3344; the California statute protecting publicity rights of
17
     deceased persons, Cal. Civ. Code § 3344.1; the California Unfair Competition Law, Cal. Bus.
18

19
     & Prof. Code § 17200 et seq.; California’s common law right protecting against Intrusion upon

20   Seclusion; and California Unjust Enrichment law.
                                       CLASS ALLEGATIONS
21
            58.78. Plaintiffs bring this complaint on behalf of themselves and a class of all
22
     California residents who (a) are not currently subscribers of any Ancestry services, (b) have
23
     never donated a yearbook to Ancestry, and (c) whose names, photographs, and/or likenesses
24
     were uploaded by Ancestry into its Ancestry Yearbook Database and offered for sale as part of
25
     Ancestry’s paid subscription plans, and/or used by Ancestry to advertise, sell, and solicit the
26
     purchase of Ancestry’s paid subscription plans, without Ancestry obtaining their consent.
27
     Excluded from the class are (a) Plaintiffs’ counsel; (b) Ancestry, its officers and directors,
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          35
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 37 of 44



1    counsel, successors and assigns; (c) any entity in which Ancestry has a controlling interest; and
2    (d) the judge to whom this case is assigned and the judge’s immediate family.
3           59.79. The members of the proposed class are so numerous that joinder of individual
4    claims is impracticable. As of September 2020, Ancestry represents that its Ancestry Yearbook
5    Database contains 730 million records. Of those, 60 million records correspond to schools in
6
     California. Even accounting for the fact that some individuals have multiple records present in
7
     the database, that some are deceased or no longer reside in California, and that the class
8
     excludes current Ancestry subscribers (Ancestry represents it has 3 million subscribers
9
     worldwide), the class numbers in the millions.
10
            60.80. There are significant questions of fact and law common to the members of the
11
     class. These issues include:
12
                a. Whether Ancestry’s collection of personal information about Plaintiffs and the
13
                    class members, including names, yearbook photographs, yearbook years,
14
                    estimated ages, cities of residence, schools attended, and interest and hobbies, in
15
                    its Ancestry Yearbook Database, and selling of that information via paid
16
                    subscription plans, constitute the knowing use of another’s name, photograph, or
17
                    likeness, in any manner, on or in products, merchandise or goods within the
18

19
                    meaning of Cal. Civ. Code § 3344;

20              b. Whether Ancestry’s use of personal information about Plaintiffs and the class

21                  members, including names, yearbook photographs, yearbook years, estimated

22                  ages, cities of residence, schools attended, and interests and hobbies, by offering

23                  access to that information as part of its promotional 14-day “free trial,”

24                  constitutes the knowing use of another’s name, photograph, or likeness for
25                  purposes of advertising or selling, or soliciting purchases of, Ancestry products,
26                  merchandise, goods or services, within the meaning of Cal. Civ. Code § 3344;
27              c. Whether Ancestry’s use of personal information about Plaintiffs and the class
28                  members, including names, yearbook photographs, and cities of residence, by

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          36
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 38 of 44



1                   offering access to that information as part of the promotional limited-access
2                   version of its website constitutes the knowing use of another’s name,
3                   photograph, or likeness for purposes of advertising or selling, or soliciting
4                   purchases of, Ancestry products, merchandise, goods or services, within the
5                   meaning of Cal. Civ. Code § 3344;
6
                d. Whether Ancestry’s use of personal information about Plaintiffs and the class
7
                    members, including names and yearbook photographsbiographical information,
8
                    by including that information in “hint” targeted promotional email messages to
9
                    potential subscribers constitutes the knowing use of another’s name, photograph,
10
                    or likeness for purposes of advertising or selling, or soliciting purchases of,
11
                    Ancestry products, merchandise, goods or services, within the meaning of Cal.
12
                    Civ. Code § 3344;
13
                e. Whether Plaintiffs and the class consented to the use of their names,
14
                    photographs, and likenesses in Ancestry products and advertisements;
15
                f. Whether Ancestry’s use of names, photographs, and likeness constitutes a use in
16
                    connection with news or public affairs for which consent is not required;
17
                g. Whether Ancestry’s conduct as described in this complaint violated California’s
18

19
                    Unfair Competition Law;

20              h. Whether Ancestry was unjustly enriched as a result of the conduct described in

21                  this complaint; and

22              i. Whether class members are entitled to injunctive, declaratory and monetary

23                  relief as a result of Ancestry’s conduct as described in this complaint.

24          61.81. Plaintiffs’ claims are typical of those of the proposed class. Plaintiffs and all
25   members of the proposed class have been harmed by Ancestry’s misappropriation and misuse
26   of their names, likenesses, photographs, and other personal information.
27          62.82. The proposed class representatives will fairly and adequately represent the
28   proposed class. The class representatives’ claims are co-extensive with those of the rest of the

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          37
               Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 39 of 44



1    class, and they are represented by qualified counsel experienced in class action litigation of this
2    nature.
3              63.83. A class action is superior to other available methods for the fair and efficient
4    adjudication of these claims because individual joinder of the claims of all members of the
5    proposed class is impracticable. Many members of the class do not have the financial resources
6
     necessary to pursue this claim, and even if they did, the size of their interest in the case may not
7
     be large enough to merit the cost of pursuing the case. Individual litigation of these claims
8
     would be unduly burdensome on the courts in which individualized cases would proceed.
9
     Individual litigation would greatly increase the time and expense needed to resolve a dispute
10
     concerning Ancestry’s common actions towards an entire group. Class action procedures allow
11
     for the benefits of unitary adjudication, economy of scale, and comprehensive supervision of
12
     the controversy by a single court.
13
               64.84. The proposed class action may be certified pursuant to Rule 23(b)(2) of the
14
     Federal Rules of Civil Procedure. Ancestry has acted on ground generally applicable to the
15
     proposed class, such that final injunctive and declaratory relief is appropriate with respect to
16
     the class as a whole.
17
               65.85. The proposed class action may be certified pursuant to Rule 23(b)(3). Questions
18

19
     of law and fact common to class members predominate over questions affecting individual

20   members, and a class action is superior to other available methods for fairly and efficiency

21   adjudicating the controversy.
                                         FIRST CAUSE OF ACTION
22                                         (Cal. Civ. Code § 3344)
23             66.86. Plaintiffs incorporate by reference the allegations contained in all preceding
24   paragraphs of this complaint.
25             67.87. California’s Right of Publicity Statute, California Civil Code § 3344, prohibits
26
     and provides damages for the knowing misappropriation of a name, voice, signature,
27
     photograph, or likeness in advertising or soliciting without prior consent.
28
               68.88. By engaging in the forgoing acts and omissions, Ancestry knowingly used class

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          38
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 40 of 44



1    members’ names, photographs, and likenesses in its products and services for the purpose of
2    advertising and selling its services, without class members’ consent.
3            69.89. Each use of a class member’s name, photograph, or likeness is a separate and
4    distinct violation of California Civil Code § 3344 giving rise to damages.
5            70.90. Plaintiffs seek nominal damages, declaratory relief, injunctive relief, and
6
     monetary damages for themselves and on behalf of each member of the proposed class as
7
     provided for in California Civil Code § 3344, including nominal damages equal to $1 per class
8
     member, statutory damages equal to the greater of $750 per violation, actual damages, or
9
     profits from Ancestry’s illegal actions, punitive damages, and the award of attorneys’ fees and
10
     costs in the event Plaintiffs prevail in this action.
11
             71.91. Defendants, and each of them, have been guilty of oppression, fraud, and/or
12
     malice and despicable conduct warranting an award of exemplary and/or punitive damages
13
     under the provisions of Cal. Civ. Code § 3294. The foregoing conduct has been approved,
14
     authorized and/or ratified by each Defendants’ officers, directors and/or managing agents as
15
     required by the provisions section 3294.
16
                                     SECOND CAUSE OF ACTION
17                               (Cal. Bus. & Prof. Code § 17200 et seq.)

18           72.92. Plaintiffs incorporate by reference the allegations contained in all preceding

19   paragraphs of this complaint.

20           73.93. Ancestry has and is engaged in unfair competition, as that term is defined in the
21   California Unfair Competition Law, Cal. Bus. & Prof. Code. § 17200 et seq. (“UCL”).
22           74.94. As described in this complaint, Ancestry’s misappropriation and use without
23   consent of Plaintiffs’ and class members’ names, photographs, likenesses, and personal
24   information is a violation of California’s Right to Publicity Statute, Cal. Civ. Code § 3344.
25           75.95. As described in this complaint, Ancestry’s misappropriation and use without
26
     consent of the names, photographs, likenesses, and personal information of the deceased
27
     relatives of Plaintiffs and members of the class is a violation of California’s statute protecting
28
     publicity rights of deceased persons, Cal. Civ. Code § 3344.1.

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          39
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 41 of 44



1            76.96. By engaging in the conduct described in this complaint and violating California
2    law, Ancestry engaged in and continues to engage in “unlawful” business acts and practices
3    prohibited by the UCL.
4            77.97. By engaging in the conduct described in this complaint, including profiting from
5    the sale and use in advertising of personal information it misappropriated without consent,
6
     Ancestry engaged in and continues to engage in “unfair” business acts and practices prohibited
7
     by the UCL.
8
             78.98. As a result of Ancestry’s actions, Plaintiffs and the class have been injured.
9
     Plaintiffs and members of the class each lost the value of their names and images, and that of
10
     the use of the names and images of their deceased relatives. Plaintiffs and members of the class
11
     also lost the right to refuse consent and protect their own and deceased family members’
12
     privacy, as guaranteed by California law.
13                                   THIRD CAUSE OF ACTION
14                                     (Intrusion Upon Seclusion)

15
             79.99. Plaintiffs incorporate by reference the allegations contained in all preceding

16   paragraphs of this complaint.

17           80.100.         Plaintiffs and class members have a reasonable expectation of privacy in

18   their personal information, including their photographs and biographical details.

19           81.101.         Ancestry intentionally intruded on the seclusion of Plaintiffs and the

20   class by appropriating their names, likeness, photographs, and biographical information, and
21   the names likenesses, photographs, and biographical information of their deceased relatives,
22   and using the appropriated information to advertise and sell online services.
23           82.102.         Ancestry’s misuse of personal information reveals private facts in which
24   a reasonable person would expect privacy. It maintains, sells, and advertises using records that
25   reveal intimate details about subjects’ private lives, including ages, locations, biographical
26
     details, and photographs.
27
             83.103.         Plaintiffs and members of the class were harmed by Ancestry’s intrusion
28
     into their private affairs as detailed in the compliant.

     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          40
             Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 42 of 44



1            84.104.         Among other remedies, Plaintiffs and members of the class seek
2    damages, including punitive damages in light of Ancestry’s conscious disregard of Plaintiffs’
3    and class members privacy rights and exploitation of their personal information for profit.
4            85.105.         Defendants, and each of them, have been guilty of oppression, fraud,
5    and/or malice and despicable conduct warranting an award of exemplary and/or punitive
6
     damages under the provisions of Cal. Civ. Code § 3294. The foregoing conduct has been
7
     approved, authorized and/or ratified by each Defendants’ officers, directors and/or managing
8
     agents as required by the provisions section 3294.
9                                    FOURTH CAUSE OF ACTION
                                           (Unjust Enrichment)
10
             86.106.         Plaintiffs incorporate by reference the allegations contained in all
11
     preceding paragraphs of this complaint.
12
             87.107.         Plaintiffs and members of the class have conferred an unwarranted
13
     benefit on Ancestry. Ancestry’s business model centers around selling subscriptions for access
14

15
     to personal information that rightfully belongs to Plaintiffs and members of the class. Ancestry

16   uses the personal information it misappropriated to sell its services without consent. Each

17   subscription sold and each advertisement sent represents an unwarranted benefit conferred by

18   the class.

19           88.108.         Under principles of equity and good conscience, Ancestry should not be

20   permitted to retain the benefits it gained as a result of its actions.
21           89.109.         Plaintiffs and members of the class have suffered loss as a direct result of
22   Ancestry’s conduct.
23           90.110.         Among other remedies, Plaintiffs, on their own behalf and on behalf of
24   absent class members, seek the imposition of a constructive trust and restitution of proceeds
25   Ancestry received as a result of the conduct described in this complaint, as well as an award of
26
     attorneys’ fees, costs, and interest pursuant to Cal. Civ. Proc. Code § 1021.5.
27                                         PRAYER FOR RELIEF

28           91.111.         WHEREFORE Plaintiffs, on behalf of themselves and all others


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          41
            Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 43 of 44



1    similarly situation, hereby demands judgment against Defendant Ancestry as follows:
2              (a) For an order certifying the proposed class and appointing Plaintiffs and their
3                  counsel to represent the class;
4              (b) For a declaration that Ancestry’s acts and omissions constitute a knowing
5                  misappropriation of names, likeness, photographs, and other personal
6
                   information, and infringe on protected privacy rights, in violation of California
7
                   law;
8
               (b)(c)      For nominal damages awarded in recognition of Ancestry’s violation of
9
                   the statutorily protected property and privacy rights of Plaintiffs and the class;
10
               (c)(d)      For preliminary and permanent injunctive relief enjoining and preventing
11
                   Ancestry from continuing to operate its Ancestry website and expand its
12
                   databases without appropriate safeguards to ensure people’s personal
13
                   information is not used illegally without their consent;
14
               (d)(e)      For an order enjoining Ancestry from continuing the unlawful and unfair
15
                   conduct described in this complaint;
16
               (e)(f)      For restitution for Plaintiffs and members the class for the value that
17
                   Defendants derived from misappropriating their likenesses;
18

19
               (f)(g)      For an award of damages, including without limitation damages for

20                 actual harm, profits earned by Ancestry in the operation of its websites selling

21                 access to misappropriated personal information, damages for lost time, damages

22                 for mental anguish, and statutory damages;

23             (g)(h)      For an award of reasonable attorneys’ fees and costs incurred by

24                 Plaintiffs and the class members; and
25             (h)(i)      For an award of other relief in law and equity to which Plaintiffs and the
26                 class members may be entitled.
27
                                     JURY TRIAL DEMAND
            Plaintiffs hereby demand a jury trial for all individual and Class claims so triable.
28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          42
            Case 3:20-cv-08437-LB Document 32-1 Filed 03/22/21 Page 44 of 44



1    Respectfully submitted,
2    Dated: March 22, 2021March 22, 2021March 19, 2021    By:   /s/ Michael F. Ram
3
                                                          Michael F. Ram

4                                                  Michael F. Ram (SBN 104805)
                                                   mram@forthepeople.com
5                                                  Marie N. Appel (SBN 187483)
6                                                  mappel@forthepeople.com
                                                   MORGAN & MORGAN
7                                                  COMPLEX LITIGATION GROUP
                                                   711 Van Ness Avenue, Suite 500
8
                                                   San Francisco, CA 94102
9                                                  Telephone: (415) 358-6913
                                                   Facsimile: (415) 358-6923
10
                                                   Benjamin R. Osborn (To be admitted Pro
11
                                                   Hac Vice))
12                                                 102 Bergen St.
                                                   Brooklyn, NY 11201
13                                                 Telephone: (347) 645-0464
                                                   Email: ben@benosbornlaw.com
14
                                                   Attorneys for Plaintiffs
15
                                                   and the Proposed Class
16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINTFIRST AMENDED CLASS ACTION COMPLAINT
          43
